EXHIBIT 10.2



 

[img1.gif]


 

 

 

 

 

 

TEKNI-PLEX, INC.,

as Borrower

 

___________

$15,000,000

JUNIOR LIEN CREDIT AGREEMENT

Dated as of November 14, 2008

___________

OCM Tekni-Plex Holdings II, L.P.

 

as Lender and Administrative Agent

 [img2.gif]


 

 

 

--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

Page

SECTION 1.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definition Provisions

9

SECTION 2.

AMOUNT AND TERMS OF THE LOAN

10

2.1

The Term Loan

10

2.2

Procedure for Borrowing

10

2.3

Repayment of the Loan; Evidence of Debt

10

2.4

Use of Proceeds

11

SECTION 3.

PROVISIONS RELATING TO THE LOAN

11

3.1

Optional Prepayments

11

3.2

Interest Rate; Payment Dates

11

3.3

Method of Payments

12

SECTION 4.

CONDITIONS PRECEDENT

12

4.1

Certain Documents

12

4.2

Expenses Paid

13

SECTION 5.

REPRESENTATIONS AND WARRANTIES

14

5.1

Corporate Existence and Power

14

5.2

Corporate and Governmental Authorization; No Contravention

14

5.3

Binding Effect

14

5.4

Ownership of Borrower; Subsidiaries

15

5.5

No Regulatory Restrictions on Borrowing

15

5.6

No Burdensome Restrictions; No Defaults

15

5.7

Subordinated Notes; etc

15

SECTION 6.

AFFIRMATIVE COVENANTS

15

6.1

Information. The Borrower shall deliver to the Lender

16

6.2

Conduct of Business and Maintenance of Existence

16

6.3

Compliance with Laws

16

6.4

Inspection of Property, Books and Records

16

6.5

Use of Proceeds

17

6.6

Additional Collateral and Guaranties

17

6.7

Further Assurances

18

6.8

Maintenance of Property; Insurance

18

SECTION 7.

NEGATIVE COVENANTS

19

7.1

Limitation on Liens

19

7.2

Limitation on Indebtedness

20

7.3

End of Fiscal Years; Fiscal Quarters

20

 

(i)

 

--------------------------------------------------------------------------------

 

Page

7.4

Conduct of Business

20

7.5

Modification of Constituent Documents

20

7.6

Negotiation in Good Faith

20

SECTION 8.

EVENTS OF DEFAULT

21

8.1

Events of Default

21

8.2

Remedies

22

SECTION 9.

APPLICATION OF PAYMENT.

22

SECTION 10.

MISCELLANEOUS

22

10.1

Amendments and Waivers

22

10.2

Notices

22

10.3

No Waiver; Cumulative Remedies

23

10.4

Survival of Representations and Warranties

23

10.5

Payment of Expenses; General Indemnity

23

10.6

Successors, Assignments and Participations

24

10.7

Right of Set-off

24

10.8

Counterparts

25

10.9

Severability

25

10.10

Integration

25

10.11

GOVERNING LAWS

25

10.12

Submission To Jurisdiction; Waivers

25

10.13

WAIVERS OF JURY TRIAL

26

10.14

Intercreditor Agreement

26

 

Schedules

 

 

Schedule 5.4

-

Ownership of Borrower

Exhibits

 

 

Exhibit A

-

Guaranty

Exhibit B

-

Pledge Agreement

Exhibit C

-

Security Agreement

 

 

(ii)

 



 

--------------------------------------------------------------------------------

 

JUNIOR LIEN CREDIT AGREEMENT

JUNIOR LIEN CREDIT AGREEMENT, dated as of November 14, 2008 between TEKNI-PLEX,
INC., a Delaware corporation (the “Borrower”), OCM TEKNI-PLEX HOLDINGS II, L.P.,
a California limited liability partnership (the “Lender”) and OCM TEKNI-PLEX
HOLDINGS II, L.P. as administrative agent (the “Administrative Agent”)

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lender extend credit to the
Borrower on a junior lien basis in order to pay for (a) transaction costs, fees
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby and (b) working capital and general corporate purposes.

WHEREAS, the loan shall be secured on a junior lien basis with a lien on the
collateral granted to the Senior Lien Administrative Agent under the Senior Lien
Credit Agreement.

WHEREAS, the Lender is willing to make such loan to the Borrower only on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

SECTION 1.

DEFINITIONS

1.1       Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

“Access, Use and Intercreditor Agreement” means that certain Access, Use and
Intercreditor Agreement, by and among the Senior Lien Administrative Agent, the
Lender, the New Senior Secured Note Trustee, the Existing Senior Secured Note
Trustee and the Borrower.

“Account” has the meaning given to such term in the UCC.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person. For the purposes of this definition, “control” means the possession of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” shall mean this Junior Lien Credit Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time.

 

 



 

--------------------------------------------------------------------------------

“Borrower” is defined in the introductory paragraph of this Agreement.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases.

“Capitalized Interest Amount” has the meaning specified in Section 3.2(a).

“Code” means the U.S. Internal Revenue Code of 1986, as currently amended.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Documents” means the Security Agreement, the Pledge Agreement and
any other document executed and delivered by a Loan Party granting a Lien on any
of its property to secure payment of the Secured Obligations.

“Constituent Document” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

“Default”means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Default Capitalized Interest Amount” has the meaning specified in Section
3.2(b).

2

 

--------------------------------------------------------------------------------

“Discharge of Senior Obligations” has the meaning assigned to that terms in the
Intercreditor Agreement.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

“Effective Date” has the meaning specified in Section 4 (Conditions Precedent).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws (including common law), judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to the environment, natural resources, or the effect of
the environment on human health or to emissions, discharges or releases of
pollutants, contaminants, Hazardous Substances or wastes into the environment,
including (without limitation) ambient air, surface water, ground water or land,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
Hazardous Substances or wastes or the clean up or other remediation thereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

“European Term Loan” means the non-amortizing term loan made on or prior to the
date hereof by Lender to Tekni-Plex Europe B.V. in an aggregate principal amount
of $33,500,000 (or its equivalent in Euros).

“Event of Default” has the meaning specified in Section 8.1.

“Existing Senior Secured Note Documents” means the Existing Senior Secured Note
Indenture, the Existing Senior Secured Notes and the Existing Senior Secured
Security Documents.

“Existing Senior Secured Note Indenture” means that certain Indenture, dated as
of November 21, 2003, among the Borrower, each of the guarantors party thereto
and the Existing Senior Secured Note Trustee, as amended, waived, supplemented
or otherwise modified from time to time.

 

3

 



 

--------------------------------------------------------------------------------

“Existing Senior Secured Note Trustee” means HSBC Bank USA, National
Association, as trustee under the Existing Senior Secured Note Indenture.

“Existing Senior Secured Notes” means the $275,000,000 aggregate principal
amount of 8 3/4% Senior Secured Notes due 2013, issued pursuant to the Existing
Senior Secured Note Indenture.

“Existing Senior Secured Security Documents” means security documents that
create a second priority Lien on certain assets of the Borrower and its
Subsidiaries to secure the obligations under the Existing Senior Secured Notes
and the other Existing Senior Secured Note Documents.

“Fiscal Quarter” means each of the three month periods ending on or around
March 31, June 30, September 30 and December 31.

“Fiscal Year” means the twelve month period ending on or around June 30 of each
year.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

“General Intangibles” has the meaning given to such term in the UCC.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and any
supranational bodies such as the European Union or the European Central Bank.

“Guarantor” means each Subsidiary of the Borrower party to or that becomes party
to the Guaranty.

“Guaranty” means that certain Junior Lien Guaranty, dated as of the Effective
Date, executed by the Guarantors, a copy of which is attached hereto as
Exhibit A.

“Guaranty Obligations” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in

 

4

 



 

--------------------------------------------------------------------------------

 respect thereof, including (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of
Indebtedness of another Person and (b) any liability of such Person for
Indebtedness of another Person through any agreement (contingent or otherwise)
(i) to purchase, repurchase or otherwise acquire such Indebtedness or any
security therefor or to provide funds for the payment or discharge of such
Indebtedness (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (ii) to maintain the solvency or any balance sheet
item, level of income or financial condition of another Person, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party or parties to an agreement, (iv) to purchase, sell or lease (as
lessor or lessee) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss or (v) to supply funds to, or in
any other manner invest in, such other Person (including to pay for property or
services irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement and all
obligations with respect to letters of credit, bankers’ acceptances, surety
bonds and performance bonds, whether or not matured, (d) all indebtedness for
the deferred purchase price of property or services, other than trade payables
incurred in the ordinary course of business that remain unpaid for less than 90
days past the due date therefor or that are otherwise subject to a bona fide
dispute, (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person,
(g) all Guaranty Obligations of such Person, (h) all payments that such Person
would have to make in the event of an early termination on the date Indebtedness
of such Person is being determined in respect of Hedging Contracts of such
Person and (i) all Indebtedness of the type referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including Accounts
and General Intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness. 

 

5

 



 

--------------------------------------------------------------------------------

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Senior Lien Administrative Agent, the
Lender and the Borrower.

“Interest Rate Contract” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Lender” is defined in the introductory paragraph of this Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

“Loan” is defined in Section 2.1 hereof.

“Loan Documents” means, collectively, this Agreement, the Guaranty, the
Collateral Documents and each certificate, agreement or document executed by a
Loan Party and delivered to the Lender in connection with or pursuant to any of
the foregoing.

“Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.

“Material Adverse Change” means a material adverse change in any of (a) the
business, condition (financial or otherwise), operations, performance,
properties, contingent liabilities, material agreements or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower to repay the Obligations or of the other Loan Parties to perform
their respective obligations under the Loan Documents or (c) the rights and
remedies of the Lender under the Loan Documents.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

“Maturity Date” means November 14, 2013.

“New Senior Secured Note Documents” means the New Senior Secured Note Indenture,
the New Senior Secured Notes and the New Senior Secured Note Security Documents.

 

6

 



 

--------------------------------------------------------------------------------

“New Senior Secured Note Indenture” means that certain Indenture, dated as of
June 10, 2005 among the Borrower, each of the guarantors party thereto and the
New Senior Secured Note Trustee, as amended, waived, supplemented or otherwise
modified from time to time.

“New Senior Secured Note Trustee” means HSBC Bank USA, National Association, as
trustee under the New Senior Secured Note Indenture.

“New Senior Secured Notes” means the $150,000,000 aggregate principal amount of
10 7/8% Senior Secured Notes due 2012, issued in accordance with the terms of
the New Senior Secured Note Indenture.

“New Senior Secured Note Security Documents” means security documents that
create a first priority Lien on certain assets of the Borrower and its
Subsidiaries to secure the obligations under the New Senior Secured Notes and
the other New Senior Secured Note Documents.

“Non-U.S. Person” means any Person that is not a Domestic Person.

“Obligations” means the Loan and all other amounts, obligations, covenants and
duties owing by the Borrower to the Lender or any Affiliate of the Lender, of
every type and description (whether by reason of an extension of credit, opening
or amendment of a letter of credit or payment of any draft drawn or other
payment thereunder, loan, guaranty, indemnification, foreign exchange or
currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under this Agreement or any other Loan Document,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all letter of credit, cash management and
other fees, interest, charges, expenses, attorneys’ fees and disbursements, and
other sums chargeable to the Borrower under this Agreement or any other Loan
Document.

“Original Principal” means, with respect to the Loan, the original principal of
the Loan without giving effect to any increase in the principal amount of the
Loan attributable to the capitalization of interest with respect thereto in
accordance with Section 3.2(b) hereof.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

 

7

 



 

--------------------------------------------------------------------------------

“Pledge Agreement” means that certain Junior Lien Pledge Agreement, dated as of
the Effective Date, executed by the Guarantors, a copy of which is attached
hereto as Exhibit B.

“Pledged Instruments” has the meaning specified in the Pledge Agreement.

“Qualified Preferred Stock” of any Person means any preferred stock of such
Person other than preferred stock which (x) requires any cash payment of
dividends or other distributions (other than pursuant to provisions that
expressly provide that no such payment can be made in violation of this
Agreement) or (y) by its terms (or by the terms of any Security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the final maturity of the Obligations (other
than pursuant to change of control provisions similar to those set forth herein;
provided, however, that such provisions expressly provide that no payment can be
made on such stock in violation of this Agreement).

“Requirement of Law” means, for any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property or to which such Person or any of its
material property is subject.

“Security Agreement” means that certain Junior Lien Security Agreement, dated as
of the Effective Date, executed by the Guarantors, a copy of which is attached
hereto as Exhibit C.

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

“Secured Parties” means the Lender and any other holder of any Secured
Obligation.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Senior Lien Administrative Agent” means Citicorp USA, Inc., as administrative
agent under the Senior Lien Credit Agreement.

 

8

 



 

--------------------------------------------------------------------------------

“Senior Lien Credit Agreement” means the Senior Lien Credit Agreement dated as
of November 14, 2008, among the Borrower, the lenders from time to time party
thereto and Citicorp USA, Inc., as administrative agent and collateral agent, as
amended, restated, supplemented or otherwise modified from time to time.

“Senior Lien Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the Senior Lien Credit Agreement.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Note Indenture” means that certain Indenture, dated as of June 21,
2000, between the Borrower, as issuer, and HSBC Bank USA, as trustee, as
amended, waived, supplemented or otherwise modified from time to time.

“Subordinated Notes” has the meaning specified in the New Senior Secured Note
Indenture.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.

“UCC” has the meaning specified in the Security Agreement.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

1.2

Other Definition Provisions.

(a)       All terms defined in this Agreement shall have such defined meanings
when used in any certificate or other document made or delivered pursuant hereto
or thereto unless otherwise defined therein.

(b)       The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; and Section, subsection,
Schedule and Exhibit references contained in this Agreement are references to
Sections, subsections, Schedules and Exhibits in or to this Agreement, unless
otherwise specified.

 

9

 



 

--------------------------------------------------------------------------------

 

(c)       Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

 

SECTION  2.

AMOUNT AND TERMS OF THE LOAN

2.1       The Term Loan. On the Effective Date, subject to receipt of the
Borrowing Notice, the Lender agrees to make a term loan to the Borrower in an
aggregate principal amount of Fifteen Million U.S. Dollars ($15,000,000) (the
“Loan”) in immediately available funds in Dollars not later than 1:00 p.m.,
New York City time (or at such later time as the Borrower may agree) on the
Effective Date.

2.2       Procedure for Borrowing. To exercise its right to borrow the Loan, the
Borrower may deliver to the Lender a written notice which must (i) specify the
bank account and other pertinent wire transfer instructions to which the Loan is
to be deposited by the Lender and (ii) be received by the Lender at such time as
the Lender may agree.

 

2.3

Repayment of the Loan; Evidence of Debt.

(a)       Subject to the terms of the Intercreditor Agreement and Section
3.2(b), the Borrower hereby unconditionally promises to pay to the Lender the
then unpaid principal amount of the Loan (including any unpaid Original
Principal and Capitalized Interest Amount with respect thereto) on the Maturity
Date. The Borrower hereby further agrees to pay to the Lender interest on the
unpaid principal amount of the Loan (including any unpaid Original Principal and
Capitalized Interest Amount with respect thereto) from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum and in
the manner set forth in Section 3.2 hereof.

(b)       The Administrative Agent shall maintain an account evidencing
indebtedness of the Borrower to the Lender resulting from the Loan made
hereunder, including (i) the outstanding Original Principal of the Loan made
hereunder, (ii) the unpaid principal amount of the Loan and any accrued and
unpaid interest outstanding in respect of the Loan, (iii) any Capitalized
Interest Amount with respect thereto and accrued and unpaid interest outstanding
in respect thereof and (iv) the amount of any sum received by the Lender
hereunder from the Borrower in respect of the Loan and the manner in which it
was applied.

(c)       The entries made in the account of the Administrative Agent maintained
pursuant to Section 2.3(b) hereof shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that the failure of the Lender
to maintain such account, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loan in
accordance with the terms of this Agreement.

 

10

 



 

--------------------------------------------------------------------------------

2.4       Use of Proceeds. The Borrower shall use the proceeds of the Loan
hereunder (a) for the payment of transaction costs, fees and expenses incurred
in connection with this Agreement and the transactions contemplated hereby and
(b) for working capital and general corporate purposes.

 

SECTION 3.

PROVISIONS RELATING TO THE LOAN

3.1       Optional Prepayments. Subject to the terms and conditions of the
Senior Lien Credit Agreement, the Intercreditor Agreement and Section 3.2(b)
hereof, the Borrower shall have the right to prepay the Loan, in whole or in
part (together with accrued and unpaid interest thereon), at any time without
premium or penalty, upon one Business Day’s notice to the Lender. Each such
optional prepayment shall be applied, first, to the Original Principal
outstanding under the Loan, second, to any Capitalized Interest Amount
outstanding, third, to any accrued and unpaid interest on the Loan, and, fourth,
to any unpaid and outstanding obligations of the Loan Parties hereunder.

 

3.2

Interest Rate; Payment Dates.

(a)       Interest on the principal amount of the Loan outstanding from time to
time (which principal amount includes the Original Principal and any Capitalized
Interest Amount and any Default Capitalized Interest Amount with respect
thereto) shall accrue at a rate per annum equal to: (i) 10% to be payable in
cash, payable in arrears at the end of each fiscal quarter and (ii) 5% to be
payable in arrears at the end of each fiscal quarter by adding the amount of
such accrued interest (a “Capitalized Interest Amount”) on such date to the
principal amount of the Loan (and any Capitalized Interest Amount shall bear
interest from and after the end of such applicable fiscal quarter as provided
hereunder as if it had been part of the Original Principal of the Loan). Any
accrued and unpaid interest on the Loan shall be payable in full in cash on the
Maturity Date.

(b)       In the event that the conditions set forth in Section 6.10(i) of the
Senior Lien Credit Agreement have not been satisfied with respect to any cash
payments of interest required by Section 3.2(a), interest on the principal
amount of the Loan outstanding accrued from time to time in respect of the Loan
shall accrue at a rate per annum equal to 15.0% and be payable in arrears at the
end of each fiscal quarter by adding the amount of such accrued interest (a
“Default Capitalized Interest Amount”) on such date to the principal amount of
the Loan (and any Default Capitalized Interest Amount shall bear interest from
and after the end of such applicable fiscal quarter as provided hereunder as if
it had been part of the Original Principal of the Loan).

(c)       Interest shall be calculated on the basis of a 360 day year for the
actual days elapsed.

(d)       If all or a portion of the Loan, any interest payable thereon or any
other amount payable hereunder shall not be paid or, in the case of a
Capitalized Interest Amount or a Default Capitalized Interest Amount, accrued,
when due (whether at the stated maturity, by acceleration, as a result of an
event requiring a mandatory prepayment or otherwise), then, for so long as such
amount remains unpaid, such overdue amount shall bear interest at a rate per
annum equal to the rate otherwise in effect plus 2%.

 

11

 



 

--------------------------------------------------------------------------------

 

(e)       Notwithstanding anything herein to the contrary, the interest payable
by the Borrower with respect to this Loan shall not exceed the maximum amount
permitted by applicable law and, to the extent that any payments in excess of
such permitted amount are received by the Lender, such excess shall be
considered payments in respect of the principal amount of this Loan.

 

3.3

Method of Payments.

(a)       All payments (including prepayments) to be made by the Borrower on
account of principal, interest, costs and expenses shall be made without
set-off, counterclaim, deduction or withholding and shall be made to the Lender
at such location or to such account as the Lender may specify to the Borrower,
on or prior to 1:00 p.m., New York City time, on the due date thereof, in
Dollars and in immediately available funds.

(b)       If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day
and interest thereon shall be payable at the then applicable rate during such
extension.

 

SECTION 4.

CONDITIONS PRECEDENT

The effectiveness of the Loan and the obligation of the Lender to make the Loan
requested to be made by it on the Effective Date are subject to the satisfaction
or due waiver of each of the following conditions precedent (the date on which
all of such conditions precedent shall have been satisfied or duly waived, the
“Effective Date”):

4.1       Certain Documents. The Lender shall have received on or prior to the
Effective Date each of the following, each dated the Effective Date, in form and
substance satisfactory to the Lender:

(a)       evidence satisfactory to the Administrative Agent that the Borrower
has satisfied each of the conditions set forth under Section 3.1 (other than
Section 3.1(h)) of the Senior Lien Credit Agreement;

(b)       this Agreement, duly executed and delivered by the Borrower;

(c)       evidence satisfactory to the Lender that, upon the filing and
recording of instruments delivered on the Effective Date, the Lender shall have
a valid and perfected security interest in the Collateral, including (x) such
documents duly executed by each Loan Party as the Lender may request with
respect to the perfection of its security interests in the Collateral (including
financing statements under the UCC, patent, trademark and copyright security
agreements suitable for filing with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, and other
applicable documents

 

12

 



 

--------------------------------------------------------------------------------

under the laws of any jurisdiction with respect to the perfection of Liens
(other than Liens in respect to the perfection of a security interest in foreign
registered patents, trademarks and copyrights) created by the Security
Agreement) and (y) copies of UCC search reports as of a recent date prior to the
Effective Date listing all effective financing statements that name any Loan
Party as debtor, together with copies of such financing statements, none of
which shall cover the Collateral, except for those that are otherwise permitted
hereunder;

(d)       the Security Agreement, executed and delivered by the Borrower and
each Loan Party, (ii) the Guaranty, executed and delivered by each Guarantor and
(iii) the Pledge Agreement, executed and delivered by the Borrower and each Loan
Party;

 

(e)

the duly executed Intercreditor Agreement;

(f)        receipt of a favorable opinion of Paul, Weiss, Rifkind, Wharton &
Garrison LLP, counsel to the Loan Parties, addressed to the Lender;

(g)       a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date prior to
the Effective Date by the Secretary of State of the state of organization of
such Loan Party, together with certificates of such official attesting to the
good standing of each such Loan Party;

(h)       a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (iv) above; and

(i)        such other certificates, documents, agreements and information
respecting any Loan Party as Lender may reasonably request.

4.2       Expenses Paid. There shall have been paid to the Lender all expenses
(including invoiced reasonable fees and expenses of counsel) due and payable on
or before the Effective Date.

 

13

 



 

--------------------------------------------------------------------------------

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement and to make the Loan
hereunder, the Borrower represents and warrants each of the following to the
Lender as of the date hereof and after giving effect to the making of the Loan:

5.1       Corporate Existence and Power. Each of the Borrower and its
Subsidiaries (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not, in the aggregate,
have a Material Adverse Effect, (iii) is in compliance with its Constituent
Documents, (iv) is in compliance with all applicable Requirements of Law except
where the failure to be in compliance would not, in the aggregate, have a
Material Adverse Effect and (v) has all corporate powers, all necessary material
Permits and all material governmental licenses, consents, authorizations and
approvals required to carry on its business as now conducted except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect.

5.2       Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party and the consummation of the transactions contemplated
thereby are within such Loan Party’s corporate powers, have been duly authorized
by all necessary corporate action, and require no action or authorization by or
in respect of, or filing with, or consent or approval of, or notice to any
Governmental Authority or any other Person (other than the execution of the
Senior Lien Credit Agreement and the filings required to perfect the Liens
created by the Collateral Documents). The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party do not
(i) contravene any Requirement of Law (including Regulations T, U and X of the
Federal Reserve Board), (ii) contravene such Loan Party’s Constituent Documents
or (iii) contravene, or constitute a default under, any agreement, judgment,
injunction, order, decree, instrument or other material Contractual Obligation
binding upon the Borrower or any Subsidiary.

5.3       Binding Effect. Each Loan Party has duly executed and delivered each
of the Loan Documents to which it is a party and each of the Loan Documents
(other than any note issued pursuant to this Agreement) to which such Loan Party
is a party constitutes a valid and binding agreement of such Loan Party and,
upon due execution thereof by the Borrower will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms except (i) as may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally, (ii) as rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability, and (iii) as limited by legal or equitable principles of
reasonableness, good faith and fair dealing.

 

14

 



 

--------------------------------------------------------------------------------

 

5.4

Ownership of Borrower; Subsidiaries.

(a)       As of the Effective Date, the authorized capital stock of the Borrower
consists of 10,000,000 shares of common stock, $0.01 par value per share, of
which 3,500,000 shares are issued and outstanding. All of the outstanding
capital stock of the Borrower has been validly issued, is fully paid and
non-assessable and is owned beneficially and of record by the Persons listed on
Schedule 5.4.

(b)       Each of the Borrower’s Subsidiaries is a corporation or other legal
entity duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and has all corporate or
other organizational powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

5.5       No Regulatory Restrictions on Borrowing. None of the Borrower or any
Subsidiary of the Borrower is (i) an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or (ii) otherwise subject to any
regulatory scheme which restricts its ability to incur debt.

5.6       No Burdensome Restrictions; No Defaults. None of the Borrower or any
Subsidiary of the Borrower (i) is a party to any Contractual Obligation the
compliance with one or more of which would have, in the aggregate, a Material
Adverse Effect or the performance of which by any thereof, either
unconditionally or upon the happening of an event, would result in the creation
of a Lien (other than a Lien permitted under Section 7.1) on the assets of any
thereof or (ii) is subject to one or more charter or corporate restrictions that
would, in the aggregate, have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

5.7       Subordinated Notes; etc. All Obligations hereunder and under the other
Loan Documents constitute “ABL Facility Priority Lien Debt” as such term is
defined in, and for purposes of, the New Senior Secured Note Indenture. All
Obligations hereunder and under the other Loan Documents constitute “Priority
Lien Debt” as such term is defined in, and for purposes of, the Existing Senior
Secured Note Indenture. So long as any Subordinated Notes remain outstanding,
all Obligations hereunder and under the other Loan Documents constitute “Senior
Debt”, as such terms are defined in, and for purposes of, the Subordinated Note
Indenture. This Agreement (i) is included in the “Credit Agreement” as such term
is defined in, and for purposes of, each of the Original Subordinated Note
Indenture and the Existing Senior Secured Note Indenture and (ii) constitutes a
“Credit Facility” as such term is defined in, and for purposes of, the New
Senior Secured Note Indenture.

 

SECTION 6.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that, on and after the Effective Date
and until the Loan, together with interest, fees and all other Obligations
(other than indemnities for which no claim for payment has been made) incurred
hereunder and under the other Loan Documents, are paid in full:

 

15

 



 

--------------------------------------------------------------------------------

 

6.1

Information. The Borrower shall deliver to the Lender:

(a)       Annual and Quarterly Reports. The Borrower shall deliver to the Lender
annual reports and quarterly reports as and when delivered to the Senior Lien
Administrative Agent pursuant to Section 5.1 of the Senior Lien Credit
Agreement.

(b)       Default Notices. Within 15 Business Days after any officer of any Loan
Party obtains knowledge of any Default, a certificate of the Borrower’s chief
executive officer or chief financial officer setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto.

(c)       Other Information. From time to time such additional information
regarding the financial position or business of the Borrower and its
Subsidiaries (including, without limitation, any Guarantor) as the Lender may
reasonably request.

6.2       Conduct of Business and Maintenance of Existence. The Borrower and its
Subsidiaries shall preserve, renew and keep in full force and effect their
respective corporate existences and their respective rights, privileges and
franchises, except as otherwise permitted by the Senior Lien Loan Documents. The
Borrower shall, and shall cause each Subsidiary of the Borrower to, use its
reasonable efforts, in the ordinary course and consistent with past practice, to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with the Borrower or
any of its Subsidiaries, except in each case where the failure to comply with
the covenants in this sentence would not, in the aggregate, have a Material
Adverse Effect.

6.3       Compliance with Laws. The Borrower shall comply, and shall cause each
Subsidiary to comply, in all material respects with all Requirements of Law
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) and Permits, except where the necessity or manner of
compliance therewith is contested in good faith by appropriate proceedings. The
Borrower shall comply, and shall cause each Subsidiary to comply, with all
Contractual Obligations, except where the failure to so comply would not, in the
aggregate, have a Material Adverse Effect.

6.4       Inspection of Property, Books and Records. The Borrower shall keep,
and shall cause each Subsidiary to keep, proper books of record and account in
which full and correct entries shall be made in conformity with GAAP of all
dealings and transactions in relation to its business and activities. The
Borrower shall permit, and shall cause each Subsidiary to permit, the Lender, or
any agents or representatives thereof, to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times and as often as may reasonably be
requested. The Borrower shall authorize its certified public accountants, and
shall cause the certified public accountants of any Subsidiary of the Borrower,
if any, to disclose to the Lender any and all financial statements

 

16

 



 

--------------------------------------------------------------------------------

and other information of any kind, as the Lender reasonably requests and that
such accountants may have with respect to the business, financial condition,
results of operations or other affairs of the Borrower or any Subsidiary of the
Borrower.

6.5       Use of Proceeds. The proceeds of the Loan shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) for the payment of transaction costs, fees and expenses
incurred in connection with this Loan and the transactions contemplated hereby
and (b) for working capital and general corporate purposes.

6.6       Additional Collateral and Guaranties. To the extent not delivered to
the Lender on or before the Effective Date (including in respect of
after-acquired property and Persons that become Subsidiaries of any Loan Party
after the Effective Date), the Borrower agrees promptly to do, or cause each
Subsidiary of the Borrower to do, each of the following, unless otherwise agreed
by the Lender:

(a)       deliver to the Lender such duly-executed supplements and amendments to
the Guaranty (or, in the case of any Subsidiary of any Loan Party that is not a
Domestic Subsidiary, foreign guarantees and related documents), in each case in
form and substance reasonably satisfactory to the Lender and as the Lender deems
necessary or advisable in order to ensure that each Subsidiary of each Loan
Party guaranties, as primary obligor and not as surety, the full and punctual
payment when due of the Obligations or any part thereof; provided, however,
that, unless (x) the Borrower and the Lender otherwise agree, or (y) such
Subsidiary guarantees or otherwise becomes obligated under any Indebtedness of
the Borrower or any of the Borrower’s other Domestic Subsidiaries, in no event
shall any Non-U.S. Person be required to guaranty the payment of the
Obligations;

(b)       deliver to the Lender such duly-executed joinder and amendments to the
Security Agreement and, if applicable, the other Collateral Documents (or, in
the case of any such Subsidiary of any Loan Party that is not a Domestic
Subsidiary and becomes a Guarantor pursuant to clause (a) above, foreign
charges, pledges, security agreements and other Collateral Documents), in each
case in form and substance reasonably satisfactory to the Lender and as the
Lender deems necessary or advisable in order to effectively grant to the Lender,
for the benefit of the Secured Parties, a valid, perfected and enforceable
junior priority security interest in all property interests and other assets of
any Loan Party or any Subsidiary of any Loan Party constituting Collateral;
provided however that, such junior priority security interest shall be junior in
priority to all Senior Liens (as defined in the Intercreditor Agreement) and
shall be subject to the terms and conditions of the Senior Lien Credit Agreement
and the Intercreditor Agreement.

(c)       to take such other actions necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (b) above, including the filing of UCC
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Lender; and

 

17

 



 

--------------------------------------------------------------------------------

 

(d)       if requested by the Lender, deliver to the Lender legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Lender.

 

6.7

Further Assurances.

(a)       The Borrower shall, and shall cause each of the other Loan Parties to,
at the Borrower’s sole cost and expense, do, execute, acknowledge and deliver
all such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment and transfers as the Lender shall from time to time request, which
may be necessary in the reasonable judgment of the Lender from time to time to
assure, perfect, convey, assign and transfer to the Lender the property and
rights conveyed or assigned pursuant to the Collateral Documents, or which may
facilitate the performance of the terms of the Collateral Documents, or the
filing, registering or recording of the Collateral Documents.

(b)       All costs and expenses in connection with the grant of any security
interests under the Collateral Documents, including, without limitation,
reasonable legal fees and other reasonable costs and expenses in connection with
the granting, perfecting and maintenance of any security interests under the
Collateral Documents or the preparation, execution, delivery, recordation or
filing of documents and any other acts as the Lender may reasonably request in
connection with the grant of such security interests, shall be paid by the
Borrower promptly upon demand.

(c)       The Borrower shall not, and shall not permit any of its Subsidiaries
to, enter into or become subject to any agreement which would impair their
ability to comply, or which would purport to prohibit them from complying, with
the provisions of this Section.

(d)       The Borrower shall deliver a duly executed Access, Use and
Intercreditor Agreement, in form and substance satisfactory to the
Administrative Agent.

(e)       The Lender shall have received evidence satisfactory to it that the
insurance policies required by Section 6.8 and any Collateral Documents are in
full force and effect as of the Effective Date; together with, unless otherwise
agreed by the Lender, endorsements naming the Lender, on behalf of the Secured
Parties, as an additional insured or loss payee under all insurance policies to
be maintained with respect to the Collateral of the Borrower and each other Loan
Party.

 

6.8

Maintenance of Property; Insurance.

(a)       The Borrower shall keep, and shall cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

 

18

 



 

--------------------------------------------------------------------------------

(b)       The Borrower shall, and shall cause each Subsidiary to, (i) maintain
(either in the Borrower’s name or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts, against at least such risks and
with no greater risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business, and such other
insurance as may be reasonably requested by the Lender, and, in any event, all
insurance required by any Collateral Documents and (ii) subject to the
provisions in the Intercreditor Agreement, cause all such insurance covering any
Collateral to name the Lender on behalf of the Secured Parties as loss payee and
to provide that no cancellation, material addition in amount or material change
in coverage shall be effective until after 90 days’ (or, in the case of
non-payment of premiums, 30 days’) written notice thereof to the Lender. The
Borrower shall furnish to the Lender, upon request from the Lender, information
presented in reasonable detail as to the insurance so carried

 

SECTION 7.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that, on and after the Effective Date
and until the Loan, together with interest, fees and all other Obligations
(other than indemnities for which no claim for payment has been made) incurred
hereunder and under the other Loan Documents, are paid in full:

7.1       Limitation on Liens. Neither the Borrower nor any Subsidiary shall
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(a)       any Lien of the Borrower and its Subsidiaries in existence on the
Effective Date;

(b)       any Lien permitted under the Senior Lien Credit Agreement, as such
agreement may be amended, restated, supplemented, waived or otherwise modified
from time to time after the Effective Date;

(c)       any Lien arising out of the refinancing, extension, renewal or
refunding (including successive refinancings, extensions, renewals or
refundings) of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section; provided, however, that such Indebtedness is
not secured by any additional assets and the principal amount of such
Indebtedness is not increased (except for the amount of any premium required to
be paid pursuant to the terms of such Indebtedness, plus expenses reasonably
incurred by the issuer of such Indebtedness, in connection with such
refinancing, extension, renewal or refunding); and

(d)       Liens created to secure the obligations under the Senior Lien Credit
Agreement and the Senior Lien Loan Documents.

 

19

 



 

--------------------------------------------------------------------------------

7.2       Limitation on Indebtedness. The Borrower shall not, and shall not
permit any of its Subsidiaries to, incur or at any time be liable with respect
to any Indebtedness except:

(a)       Indebtedness under this Agreement and Guaranty Obligations in respect
thereto; and

(b)       Indebtedness permitted under the Senior Lien Credit Agreement, as such
agreement may be amended, restated, supplemented, waived or otherwise modified
from time to time after the Effective Date, and any refinancings thereof.

7.3       End of Fiscal Years; Fiscal Quarters. The Borrower shall not, for
financial reporting purposes, cause (i) any of its Fiscal Years to end on any
day other than the Friday closest to the last Business Day in June of each year
or (ii) any of its Fiscal Quarters to end on any day other than the Friday
closest to the last Business Day in each September, December, March and June;
provided, however, that the Borrower may make one election after the Effective
Date to change the end of its Fiscal Year and Fiscal Quarters upon at least 30
days’ prior written notice to the Lender and subject to the Borrower entering
into such amendments to this Agreement as the Lender shall request to reflect
such change, such that the applicable provisions of this Agreement affected by
such change shall have the same effect (or, in any case, be substantively no
less favorable to the Lender, in the determination of the Lender) after giving
effect thereto as if such change were not made.

7.4       Conduct of Business. The Borrower shall not, and shall not permit any
of its Subsidiaries to, engage in any line or lines of business activity other
than those engaged in on the Effective Date and any other line or lines of
business activity involving the manufacture and distribution of packaging
products and materials, plastics products and materials, specialty chemicals,
other disposable products, and related materials and related businesses.

7.5       Modification of Constituent Documents. The Borrower shall not, and
shall not permit any Subsidiary of the Borrower to, change its capital structure
(including in the terms of its outstanding Stock) or otherwise amend its
Constituent Documents, except for changes and amendments that do not materially
affect the rights and privileges of the Borrower or any Subsidiary of the
Borrower and do not materially affect the interests of the Lender under the Loan
Documents or in the Collateral; provided, however, that issuances of Qualified
Preferred Stock shall be permitted as set forth in Section 6.9 of the Senior
Lien Credit Agreement, as such agreement may be amended, restated, supplemented,
waived or otherwise modified from time to time after the Effective Date.

7.6       Negotiation in Good Faith. At such time that the Senior Lien Credit
Agreement is terminated and is no longer in effect, the Borrower shall not
refuse to negotiate in good faith with the Lender in order to modify and revise
this Agreement, including, without limitation, all covenants contained in
Sections 6 and 7 hereof, to reflect appropriate market terms and conditions for
such time.

 

20

 



 

--------------------------------------------------------------------------------

 

 

SECTION 8.

EVENTS OF DEFAULT

8.1       Events of Default. Each of the following events shall be an Event of
Default:

(a)       the Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or

(b)       the Borrower shall fail to pay any interest on the Loan, any fee under
any of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of five Business
Days after the due date therefor; or

(c)       an “Event of Default” under the Senior Lien Credit Agreement shall
occur and the effect of such event or condition is to accelerate, or to permit
the acceleration of, the maturity of such Indebtedness; or

(d)       any provision of any Loan Document after delivery thereof shall for
any reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing, and such
failure or cessation would, in the aggregate, have a Material Adverse Effect; or

(e)       any Collateral Document shall for any reason fail or cease to create a
valid and enforceable Lien on any Collateral purported to be covered thereby or,
except as permitted by the Loan Documents or the Senior Lien Loan Documents,
such Lien shall fail or cease to be a perfected and second priority Lien, or any
Loan Party shall so state in writing, and such failure or cessation would, in
the aggregate, have a Material Adverse Effect; or

(f)        (i) the Borrower or any Subsidiary of the Borrower shall generally
not pay its debts as such debts become due, shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Borrower or
any Subsidiary of the Borrower seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any Subsidiary of the Borrower (but not
instituted by the Borrower or any Subsidiary of the Borrower), either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) the Borrower or
any Subsidiary of the Borrower shall take any corporate action to authorize any
action set forth in clauses (i) and (ii) above; or

 

21

 



 

--------------------------------------------------------------------------------

(g)       Following the Discharge of Senior Obligations, the Borrower shall fail
to perform or comply with the terms and conditions contained in Section 7.6.

8.2       Remedies. Subject to the terms and conditions of the Senior Lien
Credit Agreement and the Intercreditor Agreement, during the continuance of any
Event of Default, the Lender may, and, by notice to the Borrower, declare the
Loan, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loan, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that following the Discharge of Senior Obligations, upon the occurrence of the
Events of Default specified in Section 8.1(f), the Loan, all such interest and
all such amounts and Obligations shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. Subject to the terms and
conditions of the Senior Lien Credit Agreement and the Intercreditor Agreement,
in addition to the remedies set forth above, the Lender may exercise any
remedies provided for by the Collateral Documents in accordance with the terms
thereof or any other remedies provided by applicable law.

 

SECTION 9.

APPLICATION OF PAYMENT.

Subject to the terms and conditions of the Senior Lien Credit Agreement and the
Intercreditor Agreement, each payment or prepayment received by the Lender
hereunder, except as expressly set forth herein, shall be applied, first, to the
payment of accrued interest on the Loan to the date of such payment and second,
to the payment of the principal amount of the Loan.

 

SECTION 10.

MISCELLANEOUS

10.1     Amendments and Waivers. This Agreement shall not be amended,
supplemented, replaced or otherwise modified, except by written instrument which
has been duly executed and delivered by each party hereto. In the case of any
waiver of the terms hereof, the parties to this Agreement shall be restored to
their former positions and rights hereunder, and any Default or any Event of
Default waived shall, to the extent provided in such waiver, be deemed to be
cured and not continuing; but, no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

10.2     Notices. All notices, consents, requests and demands to or upon the
respective parties hereto to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three Business Days after being deposited in the
mail, certified mail, return receipt requested, postage prepaid, or, in the case
of telecopy or electronic mail notice, when sent and receipt has been confirmed,
addressed as follows (or to such other address as may be hereafter notified by
any of the respective parties hereto):

 

22

 



 

--------------------------------------------------------------------------------

 

Borrower:

Tekni-Plex, Inc.

201 Industrial Parkway

Somerville, New Jersey 08876

Attention: Robert Larney, CFO

 

Telecopy:

(908) 722-4967

 

Email:

Bob.Larney@tekni-plex.com

 

With a copy to:

Tekni-Plex, Inc.

201 Industrial Parkway

Somerville, New Jersey 08876

 

Attention:

Michael Zelenty, General Counsel

 

Telecopy:

(908) 722-4967

 

Email:

Michael.Zelenty@tekni-plex.com

 

Lender:

c/o Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Floor

Los Angeles, CA 90071

 

Attention:

Kenneth Liang

 

Telecopy:

(213) 830-8522

 

Email:

kliang@oaktreecapital.com

10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loan hereunder.

10.5     Payment of Expenses; General Indemnity. The Borrower agrees (i) to pay
or reimburse the Lender and the Administrative Agent and for all of their
respective reasonable out-of-pocket attorneys’ fees and expenses incurred in
connection with the preparation, execution and delivery of, and any amendment,
supplement, modification or replacement to, this Agreement and any other
documents prepared in connection herewith, and the consummation of the
transactions contemplated hereby and thereby, (ii) to pay or reimburse the
Lender and the Administrative Agent for all their respective reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection with the enforcement or
preservation of any rights under this Agreement and any such other documents,
(iii) to pay, indemnify, and to hold the Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay caused by the Borrower in paying,
stamp, excise and other similar taxes, if any, if legal, which may be payable or
determined to be payable  in

 

23

 



 

--------------------------------------------------------------------------------

connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement, modification or
replacement of, or any waiver or consent under or in respect of, this Agreement
and any such other documents, and (iv) to pay, indemnify, and hold harmless the
Lender and the Administrative Agent from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, reasonable attorneys’ fees and expenses) with respect to the
execution, delivery, consummation, enforcement, performance and administration
of this Agreement and any such other documents (all of the foregoing,
collectively, the “indemnified liabilities”); provided, that the Borrower shall
have no obligation hereunder with respect to indemnified liabilities arising
from (a) the gross negligence or willful misconduct of the Lender or the
Administrative Agent, or (b) amounts of the types referred to in clauses
(i) through (iii) above except as provided therein. The agreements in this
clause (e) shall survive the termination of this Agreement and the repayment of
the Loan and all other amounts payable hereunder.

10.6     Successors, Assignments and Participations. This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Lender and their
respective successors and permitted assigns and, except as set forth below,
neither the Borrower nor the Lender may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
party. This Agreement, or the Lender’s obligations hereunder, may be assigned,
delegated or transferred, in whole or in part, by the Lender to any Affiliate of
the Lender over which the Lender or any of its Affiliates exercises investment
authority, including, without limitation, with respect to voting and dispositive
rights provided that (x) any such assignee assumes the obligations of the Lender
hereunder and agrees in writing to be bound by the terms of this Agreement in
the same manner as the Lender and (y) so long as no Event of Default shall have
occurred and be continuing, the Borrower otherwise consents to each such
assignment (each such consent not to be unreasonably withheld or delayed).
Notwithstanding the foregoing, no such assignment shall relieve the Lender of
its obligations hereunder if such assignee fails to perform such obligations.
The Lender may sell participations in its rights and obligations under this
Agreement; provided, however, that (i) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations hereunder, (ii) the Lender shall retain the sole right (x) to
receive all payments hereunder, (y) to exercise or refrain from exercising any
powers or rights the Lender may have in respect of this Agreement (including the
right to declare a Default or Event of Default and to enforce the obligations of
the Borrower hereunder) and (z) to approve any amendments, waivers or other
modifications of any payment or other provision of this Agreement, and (iii) the
participants’ consent shall not be required for any of the foregoing.

10.7     Right of Set-off. Subject to the terms of the Intercreditor Agreement,
upon the occurrence and during the continuance of any Event of Default, the
Lender and each Affiliate of the Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other

 

24

 



 

--------------------------------------------------------------------------------

Indebtedness at any time owing by the Lender or its Affiliates to or for the
credit or the account of the Borrower against any and all of the Obligations now
or hereafter existing whether or not the Lender shall have made any demand under
this Agreement or any other Loan Document and even though such Obligations may
be unmatured. The Lender agrees promptly to notify the Borrower after any such
set-off and application made by the Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Lender under this Section 10.7 are in
addition to the other rights and remedies (including other rights of set-off)
that the Lender may have.

10.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

10.9     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10   Integration. This Agreement represents the agreement of the Borrower and
the Lender with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Lender for the benefit of the
Borrower relative to the subject matter hereof not expressly set forth or
referred to herein.

10.11   GOVERNING LAWS. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.12   Submission To Jurisdiction; Waivers. The Borrower and the Lender, hereby
irrevocably and unconditionally:

(a)       submit for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)       consent that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)       agree that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth above or at such other address of which the Lender shall have
been notified pursuant thereto;

 

25

 



 

--------------------------------------------------------------------------------

 

(d)       agree that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)       waive, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

10.13   WAIVERS OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.14   Intercreditor Agreement. Notwithstanding anything herein or in any of
the Loan Documents to the contrary, the lien and security interest granted to
the Lender pursuant to this Agreement or any Collateral Document and the
exercise of any right or remedy by the Lender hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any Collateral Document, the terms of the Intercreditor Agreement
shall govern and control with respect to any right or remedy. Without limiting
the generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Lender (and the Secured Parties) shall
be subject to the terms of the Intercreditor Agreement, and until the Discharge
of Senior Obligations, (i) no Loan Party shall be required hereunder or under
any other Loan Document to take any action that is inconsistent with such Loan
Parties’ obligations under the Senior Lien Loan Documents and (ii) any
obligation of any Loan Party hereunder or under any other Loan Document with
respect to the delivery or control of any Collateral, the novation of any lien
on any certificate of title, bill of lading or other document, the giving of any
notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person shall be deemed to be satisfied if the
Loan Party complies with the requirements of the similar provision of the
applicable Senior Lien Loan Document. Until the Discharge of Senior Obligations,
the Lender may not require any Loan Party to take any action with respect to the
creation, perfection or priority of its security interest, whether pursuant to
the express terms hereof or of any other Loan Document or pursuant to the
further assurances provisions hereof or any other Loan Document, unless the
Lender shall have required such Loan Party to take similar action, and delivery
of any Collateral to the Lender pursuant to the Senior Lien Loan Documents shall
satisfy any delivery requirement hereunder or under any other Loan Document.

 

26

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

TEKNI-PLEX, INC.

 

 

 

 



 

By: 

  /s/  Paul J. Young

 

 

 

Name:  Paul J. Young
Title:  Chief Executive Officer

 

 

 

 

OCM TEKNI-PLEX HOLDINGS II, L.P.

 

 

 

 

 

 

By:

Oaktree Fund GP, LLC,
its General Partner

 

 

 

 

 

 

By:

Oaktree Fund GP I, L.P.,
its Managing Member

 

 

 

 



 

By: 

  /s/  Rajath Shourie

 

 

 

Name:  Rajath Shourie
Title:  Managing Director

 

 

 

 



 

By: 

  /s/  Aaron Bendikson

 

 

 

Name:  Aaron Bendikson
Title:  Senior Vice President

 

 

 



 

 